         Case 1:18-cv-04805-NRB Document 65 Filed 08/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X

GIOVANNI RODRIGUEZ (a/k/a King Karrot),

                    Plaintiff,                              O R D E R

              - against -                             18 Civ. 4805 (NRB)

THE CITY OF NEW YORK et al.,

                    Defendants.

---------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS on March 9, 2020, this Court issued a Memorandum and

Order that granted in part and denied in part defendants’ partial

motion to dismiss plaintiff’s first amended complaint, see ECF No.

51; and

     WHEREAS plaintiff thereafter filed a proposed second amended

complaint that by all appearances sought to (1) replead claims

that the Court previously had dismissed with prejudice (i.e.,

plaintiff’s state constitutional and Monell claims); 1 (2) add two

new causes of action pursuant to 42 U.S.C. § 1983; and (3) add

five additional parties as defendants, see ECF No. 53; and




     1  Plaintiff’s counsel has since indicated that he was not attempting to
replead the Monell claim but that he was seeking only to preserve his right to
appeal the Court’s previous ruling dismissing that claim. See ECF No. 57, ECF
No. 62 at 7. To the extent that was plaintiff’s counsel’s intention –- and
even assuming that repleading the Monell claim in an amended complaint was in
fact necessary to preserve his right to appeal the dismissal of that claim,
which the Court maintains it was not –- that intention was nowhere indicated
either in plaintiff’s proposed amended complaint or his related filings.

                                      1
       Case 1:18-cv-04805-NRB Document 65 Filed 08/27/20 Page 2 of 3



      WHEREAS by letter dated July 17, 2020, this Court explained

that, due to apparent deficiencies in the proposed second amended

complaint, the proposed pleading required briefing by way of a

formal motion seeking leave to file a second amended complaint,

see ECF No. 56; and

      WHEREAS in response to the Court’s July 17, 2020 letter,

plaintiff’s    counsel       filed   a     pre-motion      letter    concerning   a

proposed motion pursuant to Federal Rules of Civil Procedure 59(e)

and/or 60 for reconsideration of the Court’s July 17, 2020 letter

or,   alternatively,     seeking     leave      to     amend   the   First   Amended

Complaint pursuant to Rule 15 of the Federal Rules of Civil

Procedure, see ECF No. 57; and

      WHEREAS prior to receiving a response to his pre-motion letter

either from defense counsel or the Court, plaintiff’s counsel filed

a memorandum of law, purportedly pursuant to Federal Rules of Civil

Procedure     59(e)    and     60    and       Local    Civil    Rule    6.3,   for

reconsideration of the Court’s July 17, 2020 letter, see ECF No.

58; and

      WHEREAS counsel for defendants subsequently filed a letter

detailing their opposition to plaintiff’s proposed amendments, see

ECF No. 60; and

      WHEREAS even assuming, arguendo, that plaintiff’s purported

motion for reconsideration of this Court’s July 17, 2020 letter



                                           2
         Case 1:18-cv-04805-NRB Document 65 Filed 08/27/20 Page 3 of 3



was procedurally proper, 2 the reasoning underlying said motion was

predicated upon defense counsel having consented to the proposed

amendments, see ECF No. 62; and

       WHEREAS defense counsel’s most recent filing indicates that

defendants do not so consent, see ECF No. 60, and therefore that

the    reasoning       underlying     plaintiff’s    purported     motion     for

reconsideration is inapplicable to the facts and circumstances of

this case, it is hereby

       ORDERED that plaintiff’s motion, styled as a motion for

reconsideration, is denied; however, it is further

       ORDERED that plaintiff is granted leave to file, within 21

days   of   today’s     date,   a    motion   to   amend   his   first   amended

complaint.       The    Clerk   of   Court    is   respectfully    directed   to

terminate the motions pending at ECF Nos. 57 and 61.

SO ORDERED.

Dated:       New York, New York
             August 27, 2020

                                              ___________________________
                                              NAOMI REICE BUCHWALD
                                              UNITED STATES DISTRICT JUDGE




      2 By their terms, neither Rule 60(b), which governs final judgments, nor

Rule 59(e), which is used to alter or amend a judgment, explicitly controls
where, as here, the “decision” being challenged was not a “judgment” at all but
rather a letter from the Court declining to endorse a proposed stipulation
absent additional explanation and/or briefing.

                                         3
